Case: 1:20-cv-G06561B AEN TREEDST ANBS: DAS/PRLOT 0G URT PagelD #: 1
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

Mr. Keir McQuistan
Inmate # A704871

C/O Mansfield Correctional Inst

1150 North Main Street
Mansfield, Ohio 44901

Petitioner,

vs.

Ed Sheldon, Warden

Mansfield Correctional Inst.

1150 North Main Street
Mansfield, Ohio 44901

C/O Attorney David Yost
The Ohio Attorney General
30 East Broad St., 14" Floor
Columbus, Ohio 43215

Respondent.

Case No.

Judge

FOR WRIT OF HABEAS CORPUS BY

]
]

]
]
]
]
]
]
]
]
] PETITION UNDER 28 U.S.C. §2254
]
] A PERSON IN STATE CUSTODY.
]
]
]
]
]
]
]
]
]

 

Respectfully submitted,

Mi Ca!

Mike Callow #0065579

Attorney at Law

P. 0. Box 650

Westfield Center, Ohio 44251
330-—721—-ATTY (2889) ph.
866-214-0367 toll free fax.
attorneymikecallow@gmail.com

 
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 2 of 25. PagelD #: 2
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 3 of 25. PagelD #: 3

. Petitioner Keir McQuistan, Inmate Number A704871, is presently
incarcerated by the State of Ohio in the Mansfield Correctional
Institution, 1150 North Main Street, Mansfield, Ohio 44901.

. Respondent Ed Sheldon is the Warden of Mansfield Correctional
Institution.

. Respondent was sentenced to three (3) years in prison by
Sentencing Judgment entry filed January 9, 2017, ordered by
Medina County Common Pleas Judge Joyce V. Kimbler, in Case No.
16 CR 0075, located in Medina County, Ohio.

. Petitioner Keir McQuistan entered a plea of not guilty,
proceeded to a bench trial, and was found guilty at bench trial.
Keir McQuistan has maintained his innocence throughout the
legal proceedings at trial and appeal.

. Petitioner Keir McQuistan did testify at his trial.

- Petitioner Keir McQuistan is serving a prison sentence for
conviction of vehicular assault, a third-degree felony, a
violation of O.R.C. §2903.08(A)(1)(a).

- Petitioner Keir McQuistan was found guilty of two (2) counts by
Judge Joyce V. Kimbler at the conclusion of a bench trial:

however, Judge Joyce V. Kimbler determined that the two counts
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 4 of 25. PagelD #: 4

were allied offenses of similar import and the court sentenced
petitioner to the single count.

8. On or about January 30, 2017, Petitioner Keir McQuistan timely
filed an appeal of the trial court’s guilty finding and sentence,
Ohio Ninth District Court of Appeals, Case No. 17 CA 0007-M.

9. An officer has probable cause to arrest a suspect for operating
a vehicle under the influence of alcohol when, based on the
totality of circumstances, the officer had sufficient
information derived from a reasonably trustworthy source of
facts and circumstances to cause a prudent officer to believe
the suspect was driving under the influence of alcohol. Did
Sergeant Dunbar have probable cause to arrest Keir Mcquistan ?

10. In considering the sufficiency of the evidence, the court must
view the evidence in a light most favorable to the prosecution
and determine if any rational trier of fact could have found the
essential elements of the crime proven beyond a reasonable
doubt. Was there sufficient evidence presented by the State on
every element of the offenses of Aggravated Vehicular Assault
to support the trial court’s judgment of guilty?

ll. To determine whether a judgment is against the manifest weight

of the evidence, the court, reviewing the entire record, weighs
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 5 of 25. PagelID#: 5

the evidence and all reasonable inferences, considers the
credibility of witnesses and considers whether in resolving
conflicts in the evidence, the trier of fact Clearly lost its way
and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Was the
trial court’s judgment of guilty against the manifest weight of
the evidence?

12. The trial court should grant a hearing on a motion for new trial
based on newly discovered evidence when the motion sets forth
affidavits or grounds in support which demonstrate that there
was a reasonable probability that the newly discovered evidence
would have affected the outcome of the trial.

13. On or about February 14, 2018, the Ohio Ninth District Court of
Appeals affirmed the trial court's decision.

14. On or about March 7, 2018, Petitioner Keir McQuistan timely
filed a Petition to Vacate or Set Aside Judgment.

15. On or about March 23, 2018, Petitioner Keir McQuistan filed
Instanter additional Petition to Vacate or Set Aside Judgment of

Convictions of Sentence with Additional Expert Report.
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 6 of 25. PagelD #: 6

16. On or about March 23, 2018, the Honorable Judge Joyce V.
Kimbler transferred the case to the docket of the Honorable
Judge Christopher J. Collier.

17. On or about April 4, 2018, the Honorable Judge Christopher J.
Collier recused himself from the case.

18. On May 21, 2018, Petitioner Keir McQuistan filed an additional
expert report in support of his petition for post-conviction
relief.

19. On or about July 5, 2019, the Honorable Judge Robert Brown was
assigned to the case.

20. On or about October 31, 2018, the Honorable Judge Robert Brown
filed an entry dismissing the Petition without a hearing.

21. On or about November 29, 2018, Petitioner timely filed a Notice
of Appeal of the trial court’s dismissal and denial of hearing,
Ohio Ninth District Court of Appeals, Case No. 18 CA 0104—M.

22. Petitioner Keir McQuistan timely filed an appeal of the Ohio
Ninth District Court of Appeals decision to the Ohio Supreme
Court, Case No. 2019-1475.

23. On or about January 21, 2020, the Ohio Supreme Court declined

jurisdiction, by general journal entry and without explanation.
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 7 of 25. PagelD #: 7

24. On or about October 4, 2019, Petitioner Keir McQuistan filed a
Motion for Judicial Release with the trial court.

25. On or about November 13, 2019, the Honorable Judge Joyce V.
Kimbler, the original trial judge in the case, the judge who on
March 23, 2018 recused herself from the case and reassigned the
case to the Honorable Christopher J. Collier, and without any
order to un-recuse herself, denied Petitioner’s Motion for
Judicial Release.

26. On or about December 19, 2019, Petitioner again filed a Motion
for Judicial Release. The motion remains pending without
decision.

27. Petitioner Keir McQuistan has a right to a fair and impartial
jurist. In his motion for post-conviction relief, Petitioner
challenged that his trial counsel was ineffective in failing to
properly challenge the trial court judge's participation in this
case after hiring the prosecuting attorney to her staff in the
time period after trial and prior to sentencing. The trial court
initially determined that trial counsel was untimely in filing
his motion and failed to appropriately challenge the judge
continuing to rule on the case for failure to file appropriate

challenge in the Ohio Supreme Court. Likewise, the appellate
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 8 of 25. PagelD#: 8

court also determined trial counsel failed. Subsequently in
Petitioner’s timely filed petition for post-conviction relief,
Petitioner alleged ineffective assistance of counsel for failing
to file timely motion and failing to property challenge the
judge’s continued participation in the case, as found by both the
trial court and the appellate court, and supported by an expert
opinion that also found prejudice. With newly assigned trial
judge after the original trial counsel recused herself, the trial
court determined the issue moot under the principles of res
judicata. In a subsequent appeal, the appellate court noted in
its decision that the trial court determined the issue moot and
failed to further address the assignment of error on appeal.

28. Petitioner Keir McQuistan has a right to an indictment that is
free of defects and in this case indicates on its face that the
grand jury made a finding of probable cause. The entirely secret
Grand Jury process is a substitute process for the open court
preliminary hearing process anda finding of probable cause by
a qualified and competent magistrate. The finding of probable
cause is fundamental to the process and no person may be held
without such finding of probable cause. The open court process

of a preliminary hearing is subject to various legal challenges.
Case: 1:20-cv-00656-PAB Doc #:1 Filed: 03/27/20 9 of 25. PagelD #: 9

The entirely secret grand jury process must at the very least be
subject to the legal challenge that the indictment state on its
face that the grand jury madea finding of probable cause.

29. Petitioner Keir McQuistan has a right to the process of post-—
conviction relief, including the right toa hearing, right to
conduct discovery, right to compel witnesses to testify at same
hearing, after he clears the procedural hurdles of producing
newly discovered evidence not in the prior trial record, coupled
with two (2) expert opinions in support of his claims for post-—
conviction relief. Petitioner, without the use of legal
proceedings or assistance of civil discovery, provided the trial
court with sufficient evidence to clear the gate—keeper
functions of the court in screening out legal challenges without
any merit. Petitioner provided the court with newly discovered
evidence of “black box” data from the vehicle operated by him
with an expert opinion interpreting the data and discussing why
the black box data was critically important to the trial case.
Petitioner also provided the trial court with an expert opinion
supporting the claims for ineffective assistance of trial
counsel and outlining the prejudice to Petitioner resulting

therefrom.
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 10 of 25. PagelD #: 10

30. Petitioner Keir McQuistan has a right not to be convicted of
multiple counts, if said counts are merged at sentencing.
Petitioner challenges the trial court’s sentencing entry as void
in that it does not clearly and correctly convict him of a single
count after the trial court determined that the multiple
offenses merged.

31. Petitioner Keir McQuistan has a right to a fair and impartial
jurist upon his motion for judicial release and has a right to
have his motion for judicial release be determined not by the
original trial judge who recused herself and reassigned the
case, or by the subsequent judge who also recused himself, but
by the then duly appointed Honorable Judge Brown who accepted
assignment and has assigned authority over the case to make
decisions, including the decision to grant or deny judicial
release.

32. Petioner asserts that the Sixth Amendment to the U.S.
Constitution and Section 10, Article I of the Ohio Constitution
guarantee petitioner the right to effective assistance of
counsel. Petitioner’s trial counsel was deficient, and that
deficient performance caused prejudice. Prejudice is shown

when there is a reasonable probability that, but for counsel’s
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 11 of 25. PagelD #: 11

unprofessional errors, the result of the proceedings would have
been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome. Strickland
vs. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). Trial counsel
has a duty to conduct a reasonable investigation to determine
possible defenses or to make a reasonable decision that a
particular investigation is unnecessary. Strickland, at 691. Ohio
has adopted the Strickland test for evaluating counsel’s
performance. State vs. Smith, 17 Ohio St. 3d 98, 477 N.E. 20d 1128
(1985); State vs. Bradley, 42 Ohio St. 136: 538 N.E. 2d 373 (1989):
State vs. Herring, 142 Ohio St. 3d 165, 2014 Ohio 5228, 28 N.E. 3d
1217.

33. Petitioner asserts that in this case, trial counsel failed to
reasonably investigate and then to introduce into evidence the
electronic recordings of the “black box” in petitioner's F150
pickup truck. The electronic recordings from petitioner's
vehicle clearly indicate the following facts: petitioner was
traveling the speed limit for a period of 20 seconds prior to the
crash: petitioner applied the brakes approximately 2 or 3
seconds prior to impact: petitioner vehicle applied anti-lock

braking system (ABS) approximately 2 seconds prior to impact,
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 12 of 25. PagelD #: 12

which indicates that the operator utilized the brake in a hard
manner: and, petitioner’s vehicle was traveling approximately
13 miles per hour immediately prior to impact.

34. Petitioner asserts that in trial court proceedings he attached
an 1l—page report titled BOSCH CDR Crash Data File.

35. Petitioner asserts that he further moved the trial court for
additional time to further support his claims which required
the assistance of an attorney, investigator, or expert in order
to provide the additional evidence in support.

36. Petitioner asserts that he requested additional time to file
under separate cover Motions for Expert Assistance.

37. Petitioner asserts that he requested additional time to
conduct discovery in this case, issue subpoenas to compel the
testimony of relevant fact witnesses, anda hearing in which to
present fact and expert testimony in support of his claims.

38. Petitioner asserts that the Sixth Amendment to the U.S.
Constitution and Section 5, Article I of the Ohio Constitution
guarantee petitioner the right to jury trial. The right to a jury
trial is synonymous with the right to a fair and impartial jury
and/or the right to a fair and impartial jurist. Petitioner was

denied the right to a fair and impartial jurist in his trial and/or
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 13 of 25. PagelD #: 13

during his post-trial motions and sentencing hearing. The trial
court ruled on petitioner’s post-trial motions and sentenced
petitioner after having hired the State of Ohio’s trial counsel
as a magistrate on her office staff, creating at the very least an
appearance of impropriety and bias against petitioner. Further,
petitioner’s trial counsel was deficient, and that deficient
performance caused prejudice. Prejudice is shown when there is
a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceedings would have been different.
A reasonable probability isa probability sufficient to
undermine confidence in the outcome. Strickland vs.
Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984).

39. Petitioner asserts that his trial counsel had a duty to conduct
a reasonable investigation to determine possible defenses or to
make a reasonable decision that a particular investigation is
unnecessary. Strickland, at 691. Ohio has adopted the Strickland
test for evaluating counsel's performance. State vs. Smith, 17
Ohio St. 3d 98, 477 N.E. 2d 1128 (1985): State vs. Bradley, 42 Ohio
St. 136; 538 N.E. 2d 373 (1989): State vs. Herring, 142 Ohio St. 3a
165, 2014 Ohio 5228, 28 N.E. 3d 1217. Trial counsel failed to timely

file a motion for new trial as first determined by the trial
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 14 of 25. PagelD #: 14

court and then affirmed by the appellate court. State vs.
McQuistan, 2018-Ohio—539, see 49. Trial counsel also failed to
properly file an affidavit of disqualification with the Ohio
Supreme Court as determined by the appellate court. McQuistan,
see 7/49.

40. Petitioner asserts that the trial and appellate court made
certain findings: it should be acknowledged that the defendant's
motion in this matter is untimely for failing to file within
fourteen (14) days after the verdict: failing to file within
fourteen (14) days of newly discovered evidence or establishing
when such newly discovered evidence was established in order
to appropriately determine the deadline to file: failing to
provide an adequate affidavit not “deficient on its face” in
support: and, failing to support the motion with any affidavit or
case law in support.

41. From the appellate decision and court findings: McQuistan (i.e.
his trial counsel) failed to demonstrate that his motion was
timely filed under Criminal Rule 33(B): failed to show that there
existed a strong probability that the information he discovered
would have changed the result in this matter: and, failed to file

an affidavit of disqualification with the Supreme Court.
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 15 of 25. PagelD #: 15

42. Petitioner asserts that the Fifth Amendment to the U.S.
Constitution and Section 14, Article I of the Ohio Constitution
guarantee petitioner the right to indictment by a grand jury.
Synonymous with the right to indictment by a grand jury is the
requirement that the grand jury make a specific finding of
probable cause on the face of the indictment.

43. Petitioner asserts that the indictment in this case does not
include any reference or statement evidencing a finding of
probable cause. The primary purpose of the grand jury is to
determine whether there is probable cause to Support the charges
akin to a preliminary hearing process. Considering the protected
secrecy of the grand jury and grand jury proceedings as well as
the inability of petitioner’s to adequately review and challenge
these secret grand jury proceedings, the indictment should state
that the grand jury affirmatively made a finding of probable
Cause. Absent such affirmative statement on the face of the
indictment, the indictment is void.

44.Petitioner asserts that the Fifth Amendment to the U.S.
Constitution provides, in relevant Part: “No person shall be held
to answer for a capital, or otherwise infamous crime, unless ona

presentment or indictment of a Grand Jury.” The Ohio
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 16 of 25. PagelD #: 16

Constitution, Article I, Section 10, is identical to its federal
counterpart and provides, in relevant part: “No person shall be
held to answer for a capital, or otherwise infamous, crime, unless
on presentment or indictment of a grand jury.” Ohio Criminal Rule
7 states is subsection (a): a felony that may be punished by death
or life imprisonment shall be prosecuted by indictment. Ohio
Criminal Rule 7 also states in subsection (b): the indictment shall
be signed -- and contain a statement that the petitioner has
committed a public offense specified in the indictment.

45. Petitioner asserts that the grand jury process is the alternative
to the preliminary hearing process wherein a qualified and
competent magistrate must make a finding of probable cause
before the petitioner may remain subject to arrest and
prosecution for crimes. As qualified and competent magistrates
are subject to review and appellate review, the grand jury
findings should likewise be subject to review in order to protect
the constitutional rights of the citizenry.

46. Petitioner asserts that it is important to reflect that there is
legal precedent for dismissal of grand jury indictments pursuant
to the court supervisory role as well as based on constitutional

violations. See United States v. Hogan (the court dismissed an
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 17 of 25. PagelD #: 17

indictment based on systemic deterrence of prosecutorial
misconduct because it found the actions of the prosecutor to
have impaired the independent role of the grand jury when in
several instances the prosecutor characterized the petitioner as
a "real hoodlum". See also, United States v. Serubo, 604 F.2d 807,
817 (3d Cir. 1979) (costs of continued prosecutorial misconduct
are substantial): United States v. McCord, 509 F.2d 334, 349 (D.C.
Cir. 1974) (en banc) (dismissal preserves the judicial process
from contamination), cert denied, 421 U.S. 930 (1975).

47. Petitioner asserts that in State vs. Hill, 2015-Ohio-—2389, the
court reviewed that the Fifth Amendment to the U.S. Constitution
and Article I, Section 10 of the Ohio Constitution provide that
prosecutions for capital or otherwise infamous crimes (i.e.,
felonies) must be instituted by grand jury indictments. Costello
v. U.S., 350 U.S. 359, 362, 76 S.Ct. 406, 100 L.Ed. 397 (1959); State v.
Jackson, 141 Ohio St.3d 171, 2014-Ohio-3707, 23 N.E.3d 1023, 4] 120.
In Hill, the court also discusses that: historically the grand jury
serves a dual purpose of determining whether there is probable
cause to believe a crime was committed and protecting citizens
against unfounded criminal prosecutions.” Citing, Branzburg v.

Hayes, 408 U.S. 665, 686-687, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972),
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 18 of 25. PagelD #: 18

citing Wood v. Georgia, 370 U.S. 375, 390, 82 §.Ct. 1364, 8 L.Ed.2d 569
(1962). {19} The grand jury’s ultimate purpose is “not to
determine guilt or innocence, but to assess whether there is
adequate basis for bringing a criminal charge”. Hill, citing, U.S.
v. Williams, 504 U.S. 36, 56, 112 S.Ct. 1735, 118 L.Ed.2a 352 (1992),
citing U.S. v. Calandra, 414 U.S. 338, 343, 94 S.Ct. 613, 38 L.Ed.2d 561
(1974).

48. Petitioner asserts that that considering any grand jury
argument for a finding of probable cause, the court should
consider the protected secrecy of the grand jury process and the
difficulty a petitioner faces in challenging any piece or part of
the grand jury process. The Ohio Supreme Court has held, in
accordance with U.S. Supreme Court precedent, that “[g]rand jury
proceedings are secret, and an accused is not entitled to inspect
grand jury transcripts either before or during trial unless the
ends of justice require it and there isa showing by the defense
that a particularized need for disclosure exists which outweighs
the need for secrecy.” State v. Greer, 66 Ohio St.2d 139, 420 N.F.2a
982 (1981). There is no disclosure of the instructions a prosecutor
gives the grand jury and therefore no assurances that the grand

jury made any findings to any particular legal standard. Further,
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 19 of 25. PagelD #: 19

the grand jury acts as an independent body subject to minimal
oversight by the judiciary. The simplest policy for insuring that
the grand jury found sufficient probable cause to charge the
petitioner is that the indictment should indicate on its face that
the grand jury made a finding of probable cause. Without a finding
on the face of the indictment, how could anyone be even
reasonably convinced that the grand jury found probable cause?
49. Petitioner asserts that the court should also consider that a
failure in the face of the indictment is a fundamental and
systematic error that can be addressed at any point in the legal
process, even for the first time on appeal. In Hill, the court
defined an error is “fundamental” when “the structural
protections of the grand jury have been so compromised as to
render the proceedings fundamentally unfair, allowing the
presumption of prejudice.” The courts have held that absent a
constitutional error, a court may not exercise its supervisory
power to dismiss an indictment unless “it is established that the
violation substantially influenced the grand jury’s decision to
indict,” or if there is “grave doubt” that the decision to indict
was free from the substantial influence of such violations. Id.

Other courts have held that “systemic flaws” in the charging
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 20 of 25. PagelD #: 20

process jeopardize the protections guaranteed by the Fifth
Amendment and may be fundamentally unfair. For example, in
Vasquez v. Hillery, 474 U.S. 254, 264, 106 S.Ct. 617, 88 L.Ed.2d 598
(1986), the court held that evidence of racial discrimination in
the grand jury selection process undermines the structural
protections promised by the grand jury because it leaves the
reviewing court incapable of determining if a “properly
constituted” grand jury would have indicted the petitioner.

50. Petitioner asserts that in this case, petitioner has been made to
stand for the charges in the indictment each that fails to find
probable cause or to notify petitioner on their face that the
grand jury made the findings of probable cause as to either
Charge. This fundamental flaw in the indictment violates
petitioner’s constitutionally protected rights and requires this
court to determine the indictments void and the charges
dismissed against him.

Sl. Petitioner further asserts that to grant said motion would
require the State of Ohio to return to the grand jury and request
an indictment that finds on its face that the grand jury has made
a finding of probable cause. Considering the gravity of these

offenses and the gravity of the Constitutional protected rights
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 21 of 25. PagelD #: 21

in jeopardy herein, petitioner argues that to require such return
to the grand jury would be a minimal task in comparison.

52.Petitioner asserts that the Medina County grand jury issues an
indictment in this case which is part of the appellate record.
However, the indictment and its failure to make a finding of
probable cause on its face is a violation of petitioner’s
constitutional rights.

53. Petitioner asserts that the Sixth Amendment to the U.S.
Constitution and Section 10, Article I of the Ohio Constitution
guarantee petitioner the right to effective assistance of
counsel. Petitioner’s trial counsel was deficient, and that
deficient performance caused prejudice. Prejudice is shown
when there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceedings would have
been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome. Strickland
vs. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). Trial counsel
has a duty to conduct a reasonable investigation to determine
possible defenses or to make a reasonable decision that a
Particular investigation is unnecessary. Strickland, at 691. Ohio

has adopted the Strickland test for evaluating counsel’s
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 22 of 25. PagelD #: 22

performance. State vs. Smith, 17 Ohio St. 3d 98, 477 N.E. 2d 1128
(1985); State vs. Bradley, 42 Ohio St. 136: 538 N.E. 2d 373 (1989):
State vs. Herring, 142 Ohio St. 3d 165, 2014 Ohio 5228, 28 N.E. 3d
1217.

54. Petitioner asserts that in this case, the State of Ohio
presented during its case in chief a portion of the only video
that is available in this case, a dash cam video from officer
Heidelman of the Seville Police Department. However, there is
no indication in the record as to what portion of the video was
played during trial. Further, there was no attempt by trial
counsel to introduce the video evidence, or that portion which
was not played in the State's case in chief, into evidence in the
petitioner’s case. Although Officer Heidelman was apparently
located out of state at times relevant to the trial, there was no
effort to subpoena him back to Ohio to testify in this case or to
authenticate the video in this case. There was no effort by trial
counsel to authenticate the video with other witnesses or by
other means. There was no motion in limine to prohibit the State
of Ohio from playing the portion of the video it Played. There
was a failure to mark the record with which portion of the video

was played for purposes of the record and for purposes of
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 23 of 25. PagelD #: 23

appeal. Further, trial counsel failed to reasonably investigate
other fact witnesses and other video evidence of the traffic
accident on the date in question. Further, trial counsel failed
to reasonably investigate other video evidence of other traffic
accidents on the same date and time, to which there were many,
in an effort to substantiate petitioner’s claims that the roads
were ice and snow covered or that the road conditions were
slick. The video clearly indicates a roadway with snow and ice
conditions. The video is the best evidence of petitioner’s speech
patterns, his gate, and his demeanor on the date in question. The
video also evidences multiple potential fact witnesses on the
scene who were not investigated for potential fact witnesses.
The video indicates no less than six (6) persons who interacted
with petitioner at the scene of the traffic accident, only two of
which gave any accounts of their interactions with petitioner.
55. Petitioner asserts that the following evidence and/or
affidavits are attached to support the claim: Petitioner is
prepared to submit the full and complete video of the traffic
accident scene referred to as the dash cam video of Officer
Heidelman. The video is prepared for play during a hearing anda

hearing is hereby requested. Further evidence supporting these
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 24 of 25. PagelD #: 24

claims is not attached because petitioner needs the assistance
of an attorney, investigator, or expert in order to provide the
additional evidence in support. Petitioner will file under
separate cover Motions for Expert Assistance.

56. Respondent petitions this Honorable Court for relief from his
state court conviction and sentence.

Respectfully submitted,

Ahicall

Mike Callow #0065879
Attorney at Law

 

 
Case: 1:20-cv-00656-PAB Doc #: 1 Filed: 03/27/20 25 of 25. PagelD #: 25

Certificate of Service
This certifies that a true and accurate copy of this pleading was

4,
served pursuant to rule upon this j él , 2020, as follows:

Prosecuting Attorney S. Forrest Thompson
72 Public Square
Medina, Ohio 44256

Ed Sheldon, Warden
Mansfield Correctional Inst.
1150 North Main Street
Mansfield, Ohio 44901

C/O Attorney David Yost
The Ohio Attorney General
30 East Broad St., 14" Floor
Columbus, Ohio 43215

Respectfully submitted,

IK lala lw

Mike Callow #0065579
Attorney at Law

 
